Citation Nr: 0502244	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  93-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease including hypertension.

2.  Entitlement to an increased rating for a disability of 
the thoracolumbar spine, currently rated 20 percent 
disabling.

3.  Entitlement to an increased rating for a disability of 
the left knee, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for a disability of 
the right knee, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
February 1989.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  A review or the 
record shows that the Board remanded the case in March 1995 
and August 1997.  

In May 2000 the Board denied entitlement to service 
connection for cardiovascular disease including hypertension 
and entitlement to increased evaluations for a disability of 
the thoracolumbar spine, a disability of the left knee, and a 
disability of the right knee. The veteran appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).

While the case was pending at the CAVC, the VA Office of the 
General Counsel unilaterally filed a motion that requested 
the CAVC vacate and remand the May 2000 Board decision for 
consideration of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA).  See VCAA of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5013, 5013A, and 
5107).   The CAVC granted the request in May 2001, and 
remanded the case to the Board. 

In a letter dated September 20, 2001 the Board notified the 
veteran's representative as provided in the CAVC's order that 
he may submit additional argument and evidence in support of 
the veteran's claim within 90 days of the letter date.  In 
correspondence dated November 26, 2001, the veteran's 
representative requested an extension time of 60 days within 
which to submit additional evidence in support of the 
veteran's claim.  

The Board subsequently granted the request and extended the 
time period within which to submit additional evidence to 
February 20, 2002.  In correspondence dated March 5, 2002 the 
veteran's representative reported that "he did not intend to 
submit any additional argument or evidence in support of the 
veteran's claim."

In May 2002, the Board again denied entitlement to service 
connection for cardiovascular disease including hypertension 
and entitlement to increased evaluations for disabilities of 
the thoracolumbar spine, right knee and left knee. 

In March 2003, VA Office of the General Counsel and the 
veteran's representative filed a joint motion that requested 
the CAVC vacate and remand the May 2002 Board decision for 
consideration of the Court's holdings in Charles v. Principi, 
16 Vet. App. 370, 374 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) regarding changes in the law brought 
about by the VCAA.  The CAVC granted the request in March 
2003, and remanded the case to the Board.

In October 2003 the Board remanded the case again to the RO 
for additional development.  The case was then returned to 
the Board after the development was completed and the veteran 
through his attorney advised the Board in September 2004 that 
he had no additional evidence to submit and asked that the 
case be forwarded to the Board for appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  Competent medical evidence fails to demonstrate current 
diagnosis of cardiovascular disease other than hypertension 
or an etiologic link or nexus between military service and 
the essential hypertension first demonstrated several years 
following his separation from military service.

3.  The veteran's disability of the thoracolumbar spine is 
productive of not more than moderate impairment with 
appreciable limitation of motion but forward flexion greater 
than 30 degrees, no muscle spasm or neurological component 
objectively shown or evidence of additional limitation from 
incoordination, excess fatigability, pain, weakness or 
repetitive use.

4.  The veteran's disability of the left knee is principally 
manifested by knee pain with demonstrable limitation of 
flexion and patellofemoral symptoms; there is no lateral 
instability or subluxation, or additional limitation from 
incoordination, excess fatigability, pain, weakness or 
repetitive use.

5.  The veteran's disability of the right knee is principally 
manifested by knee pain with demonstrable limitation of 
flexion and patellofemoral symptoms; there is no lateral 
instability or subluxation and no additional limitation from 
incoordination, excess fatigability, pain, weakness or 
repetitive use.

CONCLUSIONS OF LAW

1.  Cardiovascular disease including hypertension was not 
incurred in or aggravated by active service nor may such 
disease be presumed to have been incurred or aggravated in 
such service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3,159, 3.303(d), 3.307, 3.309 (2004).

2. The criteria for a rating in excess of 20 percent for a 
disability of the thoracolumbar spine have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.10, 4.21, 4.71a, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292 (2002) and as amended at 68 Fed. 
Reg. 514454-51458 (Aug. 27, 2003).

3. The criteria for an evaluation in excess of 10 percent for 
a disability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

4. The criteria for an evaluation in excess of 10 percent for 
a disability of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the VCAA, codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The VCAA eliminated the former statutory requirement 
that claims be well-grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 2002).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been issued.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In 
this case, the veteran's claims were filed prior to the 
November 2000 effective date of the VCAA, and remain pending.  
Thus, the provisions of the VCAA are applicable in this case.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection and increased rating claims, as well as notice of 
the specific legal criteria necessary to substantiate these 
claims.  The Board concludes that discussions as contained in 
the initial rating decision, in the statement of the case 
(SOC), in numerous supplemental statements of the case 
(SSOCs), at the time of the veteran's hearing before the 
undersigned in May 1997, and in correspondence to the veteran 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2004, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment records and statements, VA 
outpatient treatment notes and examination reports, including 
medical opinions regarding the etiology of and severity of 
the veteran's disorders, and several personal statements made 
by the veteran in support of his claims.  The veteran 
testified at a hearing held before the undersigned in May 
1997, and a transcript of his testimony has been added to the 
claims file.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claims.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the CAVC held 
that compliance with 38 U.S.C.A. § 5103 required that the 
VCAA notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board in October 
2004, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the appellant in August 2004.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Indeed, the appellant has submitted 
numerous statements to VA showing why he believes he is 
entitled to service connection for a cardiovascular disorder 
and increased ratings for his thoracolumbar spine disorder 
and bilateral knee disorders.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

I.  Service Connection for Cardiovascular 
Disease Including Hypertension

A.  Factual Background

The veteran's service medical records show blood pressure 
taken in early 1976 was 122/88 and, in late 1976, 126/74 and 
120/88.  It was 130/96 in mid 1976 when he was also evaluated 
and found to have a heart size at the upper limits of normal 
and described as globular shaped.  The impression was 
possible rheumatic heart disease with mitral insufficiency.  
Blood pressure in late 1978 was 132/90 and in early 1979 
132/86, 120/76 and 150/88.  Blood pressure recorded on 
several occasions during 1980 was 140/76, 130/80, 120/76 and 
120/60.  A I/VI systolic ejection murmur was noted on 
examination in late 1981.  A reading in 1983 was 160/80 and 
in 1984 recorded blood pressure was 146/80 and 126/82.  

Medical examination in April 1985 reported a normal heart and 
no history of high or low blood pressure or heart trouble.  
Blood pressure reported in 1986 was 130/86, 118/66 and 
104/76.  Medical examination April 1986 shows blood pressure 
rechecked on two days was 120/84, 120/90 and 110/74 and then 
124/80, 124/80 and 124/74.  Private hospital emergency record 
in February 1987 for back pain had blood pressure of 158/98 
and the same reading with a notation of mildly elevated blood 
pressure was reported in a military outpatient record dated 
in early February.  Later in 1987 reported blood pressure was 
130/80 and 120/80.  In late 1987 an echocardiogram was 
reported as normal although there was a reference to slight 
thickening of the aortic valve and mitral valve.  Blood 
pressure was 140/80 and valvular disease was doubted.  In 
1988, his blood pressure was reported as 118/72, 130/70, 
112/80, 112/68 and 142/84.  The October 1988 physical 
evaluation board report does not mention the heart or blood 
pressure.

VA examination in November 1989 showed blood pressure 120/80, 
normal heart rate and rhythm and no murmur, rubs or gallops.  
Other VA medical records show blood pressure 144/108 in 
January 1990.  

Private treatment showed blood pressure 120/100 in July 1990 
and hospitalization in late 1990 showed electrocardiogram and 
chest x-ray reported as acceptable although the heart was 
described as slightly enlarged and the conclusion was slight 
cardiomegaly.  The report notes hypertension as a serious 
illness.  VA hospitalization in late 1991 showed no report of 
significant adult illnesses.  Cardiac findings were no murmur 
and regular rate and rhythm.  An electrocardiogram was 
interpreted as borderline.  Blood pressure in mid 1991 was 
140/90 and 120/80 and a chest x-ray in September 1991 was 
unremarkable for the heart.  An outpatient report in late 
1991 showed an assessment of elevated blood pressure with 
readings 140/104 and 144/100 and 120/86.  In late 1992 blood 
pressure was 155/90 and 130/90. 

At an RO hearing in 1993 the veteran recalled being told at 
times by corpsmen in service that his blood pressure was high 
and that doctors inquired about his diet.  Subsequent VA 
medical records show hypertension reported initially in late 
1994.  A VA examiner in 1995 noted the veteran's heart showed 
a regular rate and rhythm with no murmur gallop or rub.  The 
examiner stated that the veteran gave a compelling story for 
coronary artery disease with risk factors including 
hypertension.  Contemporaneous records show normal stress 
test.  Reexamination in late 1997 was completed without 
records and the examiner relied upon the veteran's history of 
elevated blood pressure in service of 150/98 and 167/106 at 
VA eight months later, which the examiner characterized as 
severely elevated.  The examiner opined that if he did have 
hypertension at that time it would lend to his current 
hypertensive state.  

VA examination in 1998 again found hypertension and noted 
that an electrocardiogram revealed normal sinus rhythm and no 
wave abnormalities.  The heart showed a regular rate and 
rhythm and no murmur, gallop or rub.  Private hospitalization 
for chest pain in late 1998 reported negative study for 
myocardial infarction and stress test for ischemia.  VA 
review in early 1999 showed a normal myocardial perfusion 
scan.  Chest x-ray noted relatively low lung volume with 
secondary enlargement of the cardiac silhouette and crowding 
of pulmonary vasculature.  The impression was of a grossly 
unremarkable expiratory radiograph.  

A VA examiner in July 1999 stated that the claims folder was 
reviewed in detail.  The examiner reported the various blood 
pressures obtained during the 1980's and early 1990's and 
stated that the veteran did not have sustained blood pressure 
elevation until 1993.  The examiner also stated that review 
of the scientific literature from 1986 to the present did not 
show scientific evidence for chronic pain or stress as a 
cause of sustained hypertension.  The examiner noted the 
"globular heart" in service and subsequent echocardiogram 
showing no abnormality and the cardiology assessment of no 
need for prophylaxis in view of no valve or heart 
abnormalities.  

The examiner's assessment was hypertension that was not 
apparent during military service based on a review of the 
record and which was not manifested until at least three or 
four years after service.  The examiner also noted a possible 
functional heart murmur was previously reported but not found 
on recent examination and various complaints of chest pain 
with normal dobutamine thallium test in 1997 and normal 
thallium stress test in 1995.

VA outpatient treatment notes dating from the 1990s to April 
2004 reflect several diagnoses of cardiovascular disorders, 
including numerous diagnoses of hypertension and, following 
an echocardiogram in June 2003, mild concentric left 
ventricular hypertrophy, left atrial enlargement, and mild 
mitral regurgitation.  However, none of these records contain 
any medical opinions relating these disorders to the 
veteran's period of military service.  A "Computerized 
Problem
List" in April 2004 did not contain a cardiovascular disease 
other than hypertension.

B.  Legal Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty. 
38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions. Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case. 38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 
3.303(a), 3.304.

Service connection may be granted for cardiovascular disease 
including hypertension although not otherwise established as 
incurred in service if manifested to a compensable degree 
within 1 year from the date of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

No presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period. This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis. Symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in the light of subsequent developments it may 
gain considerable significance. Cases in which a chronic 
condition is shown to exist within a short time following the 
applicable presumptive period, but without evidence of 
manifestations within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation 
of the chronic disease to the required 10-percent degree. 38 
C.F.R. § 3.307(c).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
C.F.R. §§ 3.102, 4.3.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

For hypertensive vascular disease (hypertension and isolated 
systolic hypertension) a 10 percent rating is provided for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control. Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days. For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic 
Code 7101, effective January 12, 1998.

For hypertensive vascular disease (essential arterial 
hypertension) a 10 percent rating is provided for diastolic 
pressure predominantly 100 or more. Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned. 38 
C.F.R. § 4.104, Diagnostic Code 7101 in effect prior to 
January 12, 1998.

C.  Analysis

Following a review of the record, the Board determines that 
the preponderance of the evidence is against the claim for 
service connection for cardiovascular disease including 
hypertension.  The first diagnosis of an actual 
cardiovascular disorder is found in VA outpatient treatment 
notes dated in the 1990s, more than two years after 
discharge, at which time the veteran was diagnosed with 
hypertension.  The only evidence which addresses the etiology 
or date of onset of this, or any other, cardiovascular 
disorder is the report of the VA examination conducted in 
July 1999, at which time the examiner concluded, based upon a 
detailed review of the veteran's claims file, that the 
veteran's hypertension was not related to his military 
service.  On the contrary, this examiner opined that the 
veteran's hypertension was not apparent during his military 
service based on a review of the record, and that this 
disorder was not manifested until several years after 
discharge.  He further opined that the scientific literature 
did not support the view that chronic pain and stress was a 
cause of chronic hypertension.  Finally, he also noted that 
other potential cardiovascular disorders entertained by 
examiners in service and since, including a globular heart 
and a functional heart murmur, had not been confirmed 
following additional testing and examinations.

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
any current cardiovascular disorder, including hypertension, 
is related to his active military service.  However, as the 
evidence does not show that the veteran possesses medical 
expertise, he is not qualified to express an opinion 
regarding any medical causation of his hypertension, or any 
other cardiovascular disorder.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, the Board finds that the veteran's 
contention that his current hypertension is related to 
chronic pain and stress experienced while in the military 
cannot be accepted as competent evidence.  In addition the 
recent VA medical problem list did not show a current 
diagnosis of any other cardiovascular disease.  Nor was such 
identified during his military service.   

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a cardiovascular disorder including 
hypertension.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  See also Duenas v. Principi, No. 03-
1251 (U.S. Vet. App. Dec. 15, 2004)

II.  Increased Ratings

A.  Factual Background

The RO in 1990 granted service connection for traumatic 
arthritis (Diagnostic Code 5010) of both knees and rated each 
10 percent under Diagnostic Code 5257 criteria.  The RO also 
granted service connection for mechanical thoracolumbar pain 
with limitation of motion and thoracolumbar scoliosis that it 
rated 20 percent under Diagnostic Code 5292 criteria.

With the veteran's claim for increase in late 1991 the RO 
obtained VA medical records and in 1992 a VA examination.  
The veteran reported back and knee pain to the examiner and 
that he worked as a meter reader for a water company.  
Regarding the spine, the examiner reported a fixed deformity 
on the right, forward flexion and extension each to 50 
degrees, lateral flexion 25 degrees on the right and 10 
degrees on the left, and rotation to 20 degrees on the right 
and 10 degrees on the left.  Reflexes were reported as 3/4 at 
the knee and 2/4 at the ankle.  Pinprick sensation was intact 
and straight leg raising was negative.  There was no atrophy.  
An x-ray was read as normal.  The diagnosis was nonradiating 
low back pain. 

Regarding the knees, they were found not to be unstable or 
tender.  Both knees showed range of motion of 0 to 110 
degrees, mild patellofemoral symptoms and mild apprehension 
and patellofemoral compression.  X-ray was unremarkable 
except for a lose body in the left knee.  The diagnosis was 
mild bilateral patellofemoral syndrome.  The veteran's 
hearing testimony highlighted complaints of back pain and 
weakness of the knees.  Private treatment for low back pain 
was reported in late 1993.

VA reexamined the veteran in 1995 after he had right knee 
arthroscopy for increasing right knee pain.  The examiner 
noted complaints of persistent knee pain and mild low back 
pain.  The veteran had a slow antalgic gait and used a cane 
and he had a limp secondary to an ankle brace.  He had no 
other posture abnormalities and back musculature was 
symmetric without atrophy or spasm.  Forward flexion was 75 
degrees, extension 10 degrees, lateral bending 20 degrees and 
rotation 30 degrees to the right and left.  The veteran had 
negative straight leg raising and 5/5 muscle strength in all 
major muscle groups.  The diagnosis was low back strain with 
limited motion and without neurologic involvement.

Regarding the knees, the examiner reported they were negative 
for effusion with well-healed arthroscopic scars.  Range of 
motion was 0 extension bilaterally with flexion to 105 
degrees on the right and 115 degrees on the left.  The 
Lachman's, anterior-posterior dura and pivot shift tests were 
negative.  The examiner reported positive patellofemoral 
crepitus and brunches bilateral.  X-ray of both knees was 
reported as showing mild osteoarthritis changes of the 
patellofemoral joint and at the tibial eminencies.  The 
diagnosis was mild osteoarthritis, patellofemoral joints of 
both knees.

The record was supplemented with contemporaneous VA 
outpatient records showing knee pain complaints predominating 
with varied ranges of motion.  Private treatment in 1996 
noted the veteran walked a great deal checking meters. 

When VA examined the veteran in 1997 he complained of back 
pain that increased with walking and that he had need of a 
cane for the back and knee pain.  It was reported that 
physical therapy and use of a corset had not helped him.  The 
examiner found no atrophy of the spine or lower extremities 
and no tenderness of the spine.  He could flex to within 12 
inches of the floor, extend 30 degrees and bend laterally 45 
degrees on both sides.  Muscles examined showed 5/5 strength, 
straight leg raising was negative and there were no lower 
extremity sensory changes.  He grimaced and performed slowly 
when asked to bend and he had no reflex changes or clonus.  
X-ray was read as showing a 10 degree thoracic scoliosis to 
the right and traction spur at the superior end of plate of 
the L4 vertebral body.  

The examiner's assessment noted the complaint of constant 
pain with particular activities but that significant 
disability was not found on examination or x-ray.  The 
veteran had evidence of some pain but normal strength and no 
evidence of cord or nerve root involvement.  The examiner 
found this a chronic back pain with mild disability.  The 
examiner opined that the veteran could be employed but not in 
a heavy laboring job and that severity of back pain in a 
sedentary job could not be commented on since it seemed more 
subjective.  

The examination of the knees noted additional complaints of 
occasional effusion, and difficulty squatting or going up or 
down steps.  The veteran did not report instability, locking 
or popping.  The examiner found no incisions or effusions, 0 
to 115 degrees range of motion and mild varus correctable to 
neutral.  The Lachman's and pivot shift tests were negative 
and there was no thigh or gastrocnemius muscle atrophy.  The 
examiner found that medial joint line was tender in both 
knees, and there was pain on to the extreme of flexion but a 
relatively normal, painless range of motion without crepitus, 
locking or popping.  X-rays were reported as unremarkable but 
the radiology interpretation was mild osteoarthritis changes 
of the knees.  

The examiner's assessment was that the veteran may have some 
mild chondromalacia of both knees but no evidence of 
arthritis or meniscal pathology.  The examiner opined that 
this should give him no disability. 

On a VA examination in 1998 the veteran described a stabbing, 
burning, nonradiating back pain, difficulty standing for long 
periods of time or bending over.  He reported flare-ups 
several times a week that may be alleviated with lying supine 
or occasional anti-inflammatory medication.  The examiner 
found no atrophy, 5/5 strength and a slight touch sensation 
difference in the four small toes of the left foot.  He could 
bend at the waist to about 12 inches from the floor, and he 
had about 30 degrees of extension and about 45 degrees of 
lateral flexion to both sides.  The veteran had no tenderness 
or palpable muscle spasm.  X-ray was reported as 
unremarkable.  

The examiner's assessment was that the veteran had chronic 
low back pain without organic etiology that could be found, 
except that he grimaced with motion of the spine and stated 
he had difficulty walking long distances secondary to getting 
weak and fatigability.  The examiner stated that it was 
difficult to comment on his employability since most of the 
findings were subjective and not objective.

Concerning the knees, the veteran reported more pain lately 
and mild pain medially but he denied any instability.  He 
stated that he had some swelling but no locking or popping 
and that the knees made it difficult for him to walk long 
distances or up and down steps.  He reported flare-ups after 
walking long distances or standing for a long time.  The 
examiner reported very normal appearing lower extremities 
with a very mild varus of both knees.  Both knees show range 
of motion 0 to 115 degrees, no effusion, no instability with 
pivot shift or Lachman's test and no thigh atrophy.  The 
examiner found a mildly tender medial joint line bilaterally 
and that the veteran grimaced mildly on flexion and extension 
of both knees.  He had excellent quadriceps and hamstring 
strength.  X-ray was read as showing very mild spurring and 
narrowing of the medial joint line.

The assessment was of very mild medial compartment 
degenerative joint disease of both knees.  The examiner 
stated this would make it difficult for the veteran in an 
occupation dealing with long periods of standing, walking or 
climbing.  The examiner stated that he would still be able to 
function well with the knees on long periods of activity, 
however he would fatigue earlier than a normal person and 
therefore had some mild disability.

The record of private hospitalization in mid 1998 for chest 
pain noted a rural water department employed the veteran.  
There was a reference to arthritis and chondromalacia of the 
knees and that he was ambulatory with a cane.  A VA record in 
1999 mentioned generalized pain complaints.  

In March 2004, the veteran again underwent a VA orthopedic 
examination.  At that time, the veteran reported back pain 
all day, starting in the midline and going down into both 
hips.  He also complained of bilateral leg weakness.  He was 
noted to use a cane for ambulation.  The veteran reportedly 
could not walk more than 300 yards, stand for more than 10 
minutes, lift more than 25 pounds, or have sexual relations.  
He stated that he had last worked in 1999 for a water 
company, driving to rural meters to read them, but had to 
quit because he was unable to get in and out of the vehicle.  
The veteran reported flare-ups of back pain every six months 
or so, during which time he would be bedridden until he was 
taken to the emergency room to get intramuscular injections 
for relief.

Examination of the veteran's thoracolumbar spine revealed 
increased lordosis and a 5 degree to the left thoracic 
scoliosis.  There was no palpable spasm.  Range of motion 
testing revealed flexion forward to 60 degrees, with the 
onset of pain at 40 degrees.  The veteran had no ability to 
extend backward at all.  Lateral flexion was from -5 to 30 
degrees on the right and 5 to 30 degrees on the left.  Right 
and left rotation was to 30 degrees.  There was pain reported 
through the entirety of these ranges of motion, save for 
flexion forward, as reported.  There was no diminution with 
repetitive testing.  Straight leg raising was positive on the 
right.  Motor strength was 5/5 throughout the lower 
extremities.  The examiner stated that there was no 
additional disability due to weakened motion, excess 
fatigability or incoordination of the back.  He added that 
there was no additional limitation due to pain, fatigue, 
weakness, or lack of endurance following repetitive use of 
the spine.

The final diagnosis, following x-rays of the veteran's spine, 
was of minimal spondylosis of the lumbosacral spine, 
unchanged from the time of the previous examination.

Regarding the veteran's knees, he complained of pain in both 
knees, all day every day.  He reported swelling, locking, 
buckling, popping and grinding.  He stated that he wore a 
brace and used a cane, and that medication had been 
ineffective.  He reported no flare-ups of the left knee, but 
flare-ups of the right knee every six months, during which 
time he was unable to weight bear for approximately 2 days.

On physical examination of the veteran's left knee, there was 
no tenderness, warmth, instability or crepitus.  There was 
some tendon popping on range of motion testing.  Range of 
motion was from zero degrees of extension to 100 degrees of 
flexion, with pain on flexion but no significant pain on 
extension.  There was no diminution on repetitive testing.

Physical examination of the veteran's right knee revealed 
tendon popping on range of motion testing as well as 
crepitus.  Motor strength was 5 out of 5.  Range of motion 
was also zero degrees of extension to 100 degrees of flexion, 
with pain on flexion but no significant pain on extension.  
There was no evidence of any atrophy or atrophic skin changes 
in the lower extremities.  

The examiner commented that there was no additional 
disability of the knees due to weakened motion, excess 
fatigability, or incoordination.  The examiner also stated 
that there was no additional limitation due to pain, fatigue, 
weakness or lack of endurance following repetitive use.  The 
final diagnosis was of bilateral knee osteoarthritis.  X-rays 
taken after the examination were said to show mild 
osteoarthritis of both knees with enthesopathic change of the 
patella bilaterally.

B.  Legal Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15° shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  Diagnostic Code 5256.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5292, pursuant to which the severity of 
the limitation of motion of the lumbar spine is rated, when 
such limitation is slight, a 10 percent rating is warranted.  
When it is moderate, a 20 percent rating is warranted.  
Finally, when it is severe, a 40 percent rating is warranted.  

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

Effective September 26, 2003 (68 Fed. Reg. 51454-51458 Aug. 
27, 2003), General Rating Formula for Diseases and Injuries 
of the Spine(For diagnostic codes 5235 to 5243 unless 5243 
is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. Unfavorable ankylosis of the 
entire spine, 100 percent. Unfavorable ankylosis of the 
entire thoracolumbar spine, 50 percent. 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, 40 percent. Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine, 30 percent. Forward flexion of the 
thoracolumbar spine greater  than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 20 percent. 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, 10 percent. 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. Note 
(4): Round each range of motion measurement to the nearest 
five degrees. 

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation, 5236 Sacroiliac injury and weakness, 5237 
Lumbosacral or cervical strain, 5238 Spinal stenosis, 5239 
Spondylolisthesis or segmental instability, 5240 Ankylosing 
spondylitis, 5241 Spinal fusion, 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003), 5243 
Intervertebral disc syndrome.  

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 

C.  Analysis

i.  Thoracolumbar Spine Disorder

The veteran's thoracolumbar spine disorder has been evaluated 
as 20 percent disabling under the provisions of DC 5292, 
pursuant to which the severity of limitation of motion of the 
lumbar spine is evaluated.  Following a review of the 
evidence, the Board finds that the limitation of motion of 
the veteran's thoracolumbar spine is moderate in severity, 
warranting no more than the 20 percent rating assigned under 
these provisions.  While the veteran exhibited no extension 
backward at the time of the most recent VA examination in 
March 2004, extension backward has generally been full, or 
nearly so, at the time of numerous previous examinations.  
Other spine motion, including flexion forward, lateral 
flexion and rotation, were generally consistent with the 
findings on previous examinations, which found similar slight 
to moderate limitation of motion. 

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related code 
sections.  However, the evidence does not show any fractured 
vertebra, as contemplated by DC 5285, ankylosis (complete 
bony fixation) of the veteran's spine, as contemplated by DC 
5286, or intervertebral disc syndrome, as contemplated by DC 
5293.

Given the several diagnoses of low back strain, the Board has 
considered rating the veteran's disorder under DC 5295, 
pursuant to which the severity of lumbosacral strain is 
evaluated.  However, the evidence does not show that the 
veteran's lumbosacral strain is severe, with symptoms such as 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of the 
joint space, or some of these symptoms with abnormal mobility 
on forced motion, as is required for a 40 percent rating 
under this code.  As such, a rating in excess of the 20 
percent rating already assigned under DC 5292 is not 
warranted under this code.

The Board acknowledges that the veteran has complained of 
pain at the time of examinations as well as flare-ups with 
activity.  In this regard, the Board observes the Court has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the Board finds that the 20 percent rating 
assigned under DC 5292 for "moderate" limitation of spine 
motion adequately compensates the veteran for these factors, 
since the veteran's spine flexion was most recently found to 
be painful only beginning at 40 degrees of flexion, which is 
still no more than moderately limited motion.  Furthermore, 
at the time of examination in March 2004, the examiner 
specifically stated that there was no additional limitation 
due to pain, fatigue, weakness or lack of endurance, and no 
additional disability due to weakened motion, excess 
fatigability, or incoordination of the back.  Thus, the Board 
finds that consideration of these factors does not result in 
a higher disability rating.

The Board has noted the change in the rating scheme for the 
spine that is effective from September 26, 2003.  These are 
viewed as the more favorable version as they provide brighter 
lines of demarcation between the several interval ratings and 
offer a framework for a more objective evaluation based upon 
quantifiable limitation of motion as opposed to the imprecise 
adjectival terms previously utilized in the rating scheme.  
However, these provisions can be applied no earlier than 
their effective date (citations omitted).  The Board finds 
that the veteran's orthopedic manifestations again warrant no 
more than a 20 percent rating under the new spine 
regulations.  Under the general rating formula, a 20 percent 
rating is warranted when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees.  In this case, the veteran's lumbar flexion was most 
recently measured at 60 degrees, with pain produced at 40 
degrees.  These readings are similar to those recorded at the 
time of previous examinations.  Both of these figures 
correspond to the degree of severity contemplated by a 20 
percent rating.  A higher rating of 40 percent is not 
warranted, as the evidence does not show forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  The Board notes 
further that the general rating formula specifically 
contemplates that the ratings under that formula are to be 
made "with or without symptoms such as pain (whether or not 
it radiates)..."  Thus, the Board finds that the veteran's 
complaints of back pain have been taken into consideration in 
assigning a 20 percent rating under the revised spine rating 
codes.  


ii.  Left and Right Knee Disorders 

The veteran's left and right knee disabilities have each been 
separately evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, DC 5010-5257, pursuant to 
which the severity of traumatic arthritis is evaluated.  DC 
5010 states that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  DC 5003, in turn, 
states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected. 

Therefore, the Board has considered rating the veteran's 
knees under DC 5260, pursuant to which the severity of 
limitation of leg flexion is evaluated.  A review of the 
evidence reveals that the veteran's left and right knee 
flexion has consistently been shown to be to between 100 and 
115 degrees of flexion in recent years.  This level of motion 
is well in excess of the criteria for even a noncompensable 
(zero percent) rating under DC 5260, which contemplates 
flexion limited to 60 degrees.  

The Board has also considered rating the veteran's knees 
under the provisions of DC 5261, pursuant to which the 
severity of limitation of leg extension is rated.  However, 
the evidence shows that the veteran's bilateral knee 
extension has consistently been shown to be full, to zero 
degrees.  The Board observes that this level of motion is 
also well in excess of the criteria for even a noncompensable 
(zero percent) rating under DC 5261, which contemplates 
extension limited to 5 degrees.  A separate evaluation may be 
assigned for limitation of extension but here the plane of 
motion is not limited and the current findings will not 
permit a separate compensable rating.  See VAOPGCPREC 09-04 
(69 Fed. Reg. 59990 (2004)).

In either case, as the range of motion of the veteran's knees 
is in excess of that required for a noncompensable rating 
under the codes relating to knee motion, a 10 percent rating 
under either DC 5260 or DC 5261 is not warranted.

However, DC 5010 through DC 5003 also provides that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, painful motion.  In this case, the Board 
observes that the veteran has consistently complained of 
painful bilateral knee motion, particularly after long 
periods of walking or standing.  The Board finds these 
subjective complaints credible, particularly given the 
comments by at least one examiner that the veteran grimaced 
on flexion movements, indicating pain.  Thus, the Board finds 
that the veteran's left right knee disorders each warrant a 
10 percent rating under DC 5010.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related code 
sections.  In this regard, there is no evidence showing that 
the veteran suffers from ankylosis (i.e., complete bony 
fixation) of either knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5256, or genu recurvatum, as contemplated by DC 5263.

The Board has also considered evaluating the veteran's 
bilateral knee disorder under the provisions of DC 5257, 
pursuant to which other knee impairment is evaluated based 
upon recurrent subluxation or lateral instability.  However, 
the Board observes that despite the veteran's complaint of 
knee "buckling" at the time of examination in March 2004, 
all examinations have repeatedly and consistently found the 
veteran's knees to be stable, with no evidence of subluxation 
or lateral instability on testing, including Lachman's test, 
pivot shift test, and anterior-posterior drawer sign.  Thus, 
an additional rating under DC 5257 would not be appropriate, 
as the veteran does not manifest either lateral instability 
or recurrent subluxation.  See VAOPGCPRECS 23-97 and 9-98.

The Board acknowledges that the veteran's knees have 
repeatedly been reported to be productive of pain.  However, 
this pain, and the limitation of flexion caused thereby, has 
been taken into consideration in granting the veteran a 10 
percent disability evaluation for each knee under DC 5010.  
Indeed, the veteran's knee motion was clearly limited in 
flexion, but that limitation was not of the degree more 
nearly approximating a compensable rating based on actual 
limitation of motion.  It was precisely the existence of knee 
pain that served as the basis for the 10 percent rating.  In 
addition, the recent examination found no additional 
limitation from excess fatigability, incoordination, 
repetitive use, etc.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching the foregoing decisions to deny increased ratings 
for the spine and knee disabilities at issue, the Board has 
also given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2004).  In this regard, however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2001).  The current evidence of record does not demonstrate, 
nor has it been contended, that these disabilities resulted 
in frequent periods of hospitalization, for example.  
Moreover, while these disabilities may have an adverse effect 
upon employment, as noted by the veteran, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  

Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the Rating Schedule of the 
nature as reflected in the examples found in section 3.321, 
the Board concludes that a remand to the RO, for referral of 
these issues to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 


ORDER

Service connection for a cardiovascular disorder including 
hypertension is denied.

An increased rating for a disability of the thoracolumbar 
spine, currently rated 20 percent disabling, is denied.

An increased rating for a disability of the left knee, 
currently rated 10 percent disabling, is denied.

An increased rating for a disability of the right knee, 
currently rated 10 percent disabling, is denied.



	                        
____________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


